Citation Nr: 0534265	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  01-03 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty form October 1968 to June 
1970 and from April 1975 to July 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  At the time of the veteran's claim for 
increase, his PTSD was rated as 10 percent disabling.  The 
RO's June 2000 rating decision denied entitlement to an 
increased rating.  In October 2000, the veteran's disability 
rating for PTSD was increased to 30 percent, and in July 2005 
it was increased to 50 percent, effective the date of the 
claim for increase in March 1999.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The veteran's PTSD is manifested by difficulty sleeping, 
non-specific intrusive thoughts, some depression, some 
suicidal ideation without intent, and some social isolation 
along with increased startle response with a Global 
Assessment of Functioning (GAF) score of 50.

3.  The medical evidence does not show obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic with depression affecting the ability to  
function independently, appropriately and effectively; 
impaired impulse control; impaired judgment; special 
disorientation; or neglect of personal appearance and 
hygiene.




CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) DC 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
April 2004 that told him what was necessary for his claim to 
be granted.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the Supplemental 
Statements of the Case (SSOCs) he was provided with specific 
information as to why his claim seeking an increased rating 
for PTSD was being denied, and of the evidence that was 
lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's April 2004 letter notified the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant to identify any other evidence 
that would support his claim.  In addition, he was supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) by way of 
the September 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been given VCAA-compliant notice.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, service personnel records, 
VA treatment records, private medical records, records from 
the Social Security Administration, and provided the veteran 
with several VA examinations.  The veteran has not indicated 
that there is any additional evidence available to help 
support his claim for service connection.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

The veteran was exposed to combat while in Vietnam, and has 
PTSD related to his experiences in Vietnam.  He underwent a 
VA examination in March 2000 when he complained of difficulty 
getting along with others, and difficulty controlling his 
anger.  He reportedly suffered from repeated nightmares and 
insomnia and occasional flashbacks to his Vietnam 
experiences.  The veteran denied any suicide attempts 
although he did state that the thought occasionally crossed 
his mind.  The veteran's wife stated that he was easily 
angered and that he had nightmares and insomnia.  The veteran 
worked one day a week for the post office.  He attended 
church once a week and had been involved with a Christian 
motorcycle association.  

On examination, the veteran was cooperative and pleasant.  
His mood was normal and his affect was appropriate.  There 
was no evidence of auditory or visual hallucinations, no 
perceptual deficit, and no psychosis.  The veteran's 
cognition was intact and he was not suicidal or homicidal.  
The examiner indicated a diagnosis of PTSD and assigned a GAF 
score of 70, which is indicative of some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.

VA treatment notes show the veteran had a depressed and 
anxious mood and some difficulty with anger control.  A 
treatment note dated in March 2000 shows complaints of poor 
short term memory and poor attention span, and indicated a 
GAF score of 50, which is indicative of serious symptoms.  VA 
treatment notes dated in May 1999 and  September 2000 
indicate the veteran was anxious with some impulse toward 
violence, but no acting out.  Other VA treatment notes dated 
from 1999 to 2002 are much the same.

In October 2002 the veteran underwent psychological testing 
in conjunction with his claim for Social Security Disability 
benefits.  The examiner indicated the veteran had moderate 
restriction of activities of daily living, moderate 
difficulties in maintaining social functioning, and moderate 
difficulties in maintaining concentration, persistence, or 
pace.  The veteran showed moderate limitations in the ability 
to understand and remember detailed instructions, the ability 
to maintain attention, and the ability to perform tasks 
within a schedule, or maintain a normal workweek without 
interruptions.  The examination also revealed moderate 
difficulty in the ability to accept instructions and 
criticism, and in the ability to get along with co-workers.  
The Social Security examination suggested a severe impairment 
in the ability to interact appropriately with the general 
public.  The October 2002 Social Security evaluation showed 
no significant impairment in the ability to maintain 
appropriate behavior, to adhere to basic standards of 
neatness and cleanliness, to be aware of normal hazards and 
take appropriate precautions, to travel in unfamiliar 
locations, to set realistic goals, to work with others, and 
to make simple work-related decisions.

The veteran underwent his most recent VA examination in July 
2005.  He reported conflict with his wife, mood swings, 
nightmares, and depression.  He stated that he had no friends 
because he had difficulty getting long with people.  The 
veteran indicated that he enjoyed shooting pool, yard work, 
working on his car, and watching TV.  

On examination the veteran exhibited poor grooming with dirty 
clothes.  He was oriented to person, time, and situation; he 
was not oriented as to place and was confused about the 
location of the examination.  The veteran had some short-term 
memory difficulty, he recalled two of three objects after a 
delay of a few minutes.  He was unable to complete serial 7s 
but did complete serial 3s.  He was noted to have the 
capacity to complete activities of daily living.  He did not 
exhibit any inappropriate or bizarre behavior during the 
examination and his speech was normal for rate and volume, 
and was clear, coherent, and goal-oriented.  There was no 
evidence that the veteran was responding to internal stimuli 
during the examination.  The veteran did report that he heard 
the voice of God and other voices but did not provide any 
details.  He denied visual hallucinations.  The veteran 
denied bizarre delusional beliefs such as thought 
broadcasting or thought withdrawal although he did say that 
he believed people said what he was thinking.  The veteran 
reported being paranoid about everyone.  He denied grandiose 
beliefs and his range of affect was mildly restricted.  The 
veteran did report a depressed mood and occasional poor 
sleep.  There was no evidence of suicidal or homicidal 
ideation and no evidence of mania.  The veteran also reported 
feeling very panicky in response to certain noises and 
smells.  He indicated he had several nightmares in the past 
week but no flashbacks recently although he had flashbacks in 
the past.  The veteran reported hypervigilance and an 
exaggerated startle response.  The diagnosis was PTSD.  

The examiner indicated his opinion that the PTSD had a 
moderate-to-mild impact on the veteran's level of 
functioning, in particular because of the veteran's anger and 
irritability restricting his social interaction.  The 
examiner provided a GAF score of 60, which is indicative of 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

Under the regulations, a 50 percent rating is warranted for 
PTSD when there is  "occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.".  
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2004).

Under the regulations a higher rating of 70 percent is not 
warranted unless there is disability reflecting deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

The maximum schedular rating of 100 percent, requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

Applying the regulations to the facts in this case, the Board 
finds that a disability rating in excess of 50 percent is not 
warranted for the veteran's PTSD.  The veteran does show some 
symptoms warranting a 70 percent evaluation, most notably an 
occasional neglect of grooming, and an inability to establish 
and maintain effective relationships.  However, the findings 
of both the VA examiners, and the Social Security examiner 
were that the veteran had no real suicidal or homicidal 
intent, he remained married, and the evidence suggests that 
the veteran was able to attend to the requirements of daily 
life.  There is no medical evidence that the veteran suffered 
from obsessional rituals which interfered with routine 
activities; that his speech was intermittently illogical, 
obscure, or irrelevant; that he had near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; that he had impaired impulse 
control; or that he had spatial disorientation.  In fact the 
veteran does not exhibit many of the symptoms associated with 
even a 50 percent rating.  There is no evidence, for example 
that the veteran has circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
impaired judgment; or impaired abstract thinking.  The Board 
notes that the veteran's GAF score is currently at 60 which 
is indicative of moderate symptoms, the Social Security 
Examination from October 2002 also suggests moderate 
impairment in a variety of areas due to PTSD.  Overall, the 
Board finds that a rating in excess of 50 percent is not 
warranted under the regulations.  38 C.F.R. § 4.130, DC 9411 
(2005).

In arriving at this conclusion, consideration has been given 
to the doctrine of reasonable doubt; however, as discussed 
above it is clear that the preponderance of the evidence 
favors a denial of the claim.  Accordingly, there is no 
reasonable doubt to be resolved in the veteran's favor.  
38 C.F.R. § 3.102.  


ORDER

Entitlement to an increased original evaluation for PTSD, 
currently rated as 50 percent disabling, is denied.


____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


